Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Baker, Jr. on January 3, 2022.

The application has been amended as follows: 

	The following claims should be replaced in total. All claims not addressed are maintained as previously presented. 

	1. A method of making a nano- or micro-wire, comprising: 
(a) fabricating a first junction structure on an [[a]] Si substrate comprising
	(i) forming a templated oxide layer on the Si substrate, wherein therein for the formation of the first junction structure; and 
	(ii) growing the first junction structure on the substrate, wherein the growth of the first junction structure is supported by a catalyst deposited in the opening[[s]] in the templated oxide layer;
(b) encapsulating the fabricated first junction structure in a passivation layer;
(c) etching the passivation layer at an end of the first junction structure such that a hollow tube of the passivation layer extends above the first junction structure;
(d) depositing an ohmic contact layer on the 
(e) growing a second junction structure on the ohmic contact layer the nano- or micro-wire comprising an axially integrated junction 

passivation layer 2, Si3N4, SiOxNy or amorphous Si and wherein the encapsulating of (b) comprises depositing the passivation layer on the first junction structure. 


5. The method of claim 1, wherein the ohmic contact layer comprises a semiconducting material. 

8. The method of claim 5, wherein the ohmic contact layer comprises a tunnel junction or a tunnel junction and a graded composition segment. 

10. The method of claim 9, wherein the embedded nano- or micro-wire is mechanically removed from the Si substrate. 

Claims 13-16 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the prior art of record alone or in combination fails to disclose a method wherein the passivation layer is etched so as to remove a portion of the first junction structure within the confines of the passivation layer resulting in a hollow tube of the passivation layer extending above the first junction layer for subsequent deposition of the ohmic contact and second junction structure, as required by Claim 1. As such, the prior art of record fail to disclose or render obvious Claim 1 such that all claims are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721